
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 823
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2012
			Ms. Hirono (for
			 herself, Mr. Hanna,
			 Ms. Hanabusa, and
			 Ms. Buerkle) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Honoring and praising Mother Marianne Cope
		  for her legacy of compassionate care and recognizing her example of what it
		  truly means to dedicate one’s life in service to others, especially to those
		  she served at the leprosy settlement at Kalaupapa on the island of
		  Molokai.
	
	
		Whereas Mother Marianne Cope, O.S.F. was born Barbara Koob
			 in Heppenheim, Germany, on January 23, 1838, and immigrated to the United
			 States the following year, settling in Utica, New York;
		Whereas in 1862, at the age 24, she received the religious
			 habit and became a Sister of St. Francis at the Church of St. Mary of the
			 Assumption in Syracuse, New York;
		Whereas in 1863, she professed her vows of poverty,
			 chastity, and obedience as a Sister of the Third Order Regular of Saint Francis
			 based in Syracuse, New York, was given Mary Anna as her religious name, which
			 in time and usage became Marianne, and began serving as a teacher and principal
			 at several New York elementary schools;
		Whereas in 1866, the Hawaiian government forcibly sent
			 individuals with leprosy, now known as Hansen's disease, to the Makanalua
			 peninsula on the island of Molokai, commonly known as Kalaupapa, to prevent
			 further spread of the disease;
		Whereas in 1866, Mother Marianne was influential in
			 establishing St. Elizabeth Hospital in Utica, New York, and in 1869, Mother
			 Marianne, as administrator and founder of St. Joseph’s Hospital in Syracuse,
			 New York, established the importance of sanitation in the practice of caring
			 for the sick;
		Whereas in 1883, as head of the community, Mother Marianne
			 led six sisters to the Hawaiian Islands at the request of Father Leonor
			 Fouesnel, emissary for King Kalakaua and Queen Kapiolani who came to Syracuse
			 as part of his search for Sisters to assist in taking care of persons with
			 leprosy;
		Whereas in 1884, Mother Marianne established Malulani
			 Hospital, a general hospital at Wailuku, Maui, at the request of the Hawaiian
			 government;
		Whereas in 1885, Mother Marianne was awarded the royal
			 medal of Kapiolani by King Kalakaua for her leadership in benevolent works in
			 the Hawaiian Islands at the opening of Kapiolani Home at Kakaako, near
			 Honolulu, Oahu, for the female children of those at Kalaupapa with leprosy, a
			 project initiated by herself together with the Royal Family of Hawaii;
		Whereas in 1886, Mother Marianne ensured special care for
			 Father Damien de Veuster, now Saint Damien of Molokai, during his stay on Oahu,
			 who, after serving the leprosy patients on Molokai, was eventually diagnosed
			 with leprosy and rejected because of this;
		Whereas in 1889, following the death of Father Damien,
			 Mother Marianne was officially named by the government leadership to be Father
			 Damien's successor at the Boys’ Home at Kalawao on the island of Molokai and
			 led the effort for the building of a new home;
		Whereas in 1899, Mother Marianne was appointed the
			 director of the Bishop Home at Kalaupapa by the Hawaii Board of Health and
			 oversaw its expansion and established programs to educate and tend to the
			 spiritual needs of its residents;
		Whereas in 1918, Mother Marianne died of natural causes at
			 the St. Elizabeth Convent at Kalaupapa and was buried on the grounds of Bishop
			 Home;
		Whereas, on April 19, 2004, Pope John Paul II declared
			 Mother Marianne Venerable, the first of three steps that lead to
			 sainthood;
		Whereas, on February 2, 2005, the remains of Mother
			 Marianne were moved from Kalaupapa, Molokai, to the chapel at St. Anthony
			 Convent and Motherhouse in Syracuse, New York;
		Whereas Pope John Paul II ratified the
			 beatification of Mother Marianne and his successor, Pope Benedict XVI, declared
			 her beatification on May 14, 2005, and she was named Blessed Marianne
			 Cope, with her feast day set on January 23, the day Mother Marianne was
			 born; and
		Whereas Mother Marianne was canonized as a saint of the
			 Roman Catholic Church on October 21, 2012, by Pope Benedict XVI at St. Peter’s
			 Basilica, Vatican City: Now, therefore, be it
		
	
		That the House of Representatives honors
			 and praises Saint Marianne Cope for her legacy of compassionate care where she
			 promoted the value of every individual and recognizes her example of what it
			 truly means to dedicate one’s life in service to others, especially to those
			 she served at the leprosy settlement at Kalaupapa on the island of
			 Molokai.
		
